TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00072-CR


                                   Romen DeLeon, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 18-3890CR, THE HONORABLE CHRIS JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After the trial court rendered a judgment of conviction, Romen DeLeon filed a

motion for new trial. The trial court signed an order granting the motion for new trial. Nothing

in the record indicates that the trial court’s order granting the motion for new trial was rescinded

or that it was mistakenly signed. See, e.g., Smith v. State, 15 S.W.3d 294, 299 (Tex. App.—

Dallas 2000, no pet.).

               DeLeon has filed a motion to dismiss this appeal stating that because he has been

granted a new trial, there is nothing to appeal. When the trial court grants a motion for new trial,

it restores the case to its position before the former trial. Tex. R. App. P. 21.9(b). Because there

is no judgment of conviction to be appealed, we have no jurisdiction to consider this appeal. See

Waller v. State, 931 S.W.2d 640, 643-44 (Tex. App.—Dallas 1996, no pet.). Accordingly, we

dismiss the appeal for want of jurisdiction.
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: September 18, 2019

Do Not Publish




                                               2